FILED
                           NOT FOR PUBLICATION                              JAN 05 2016

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


HARRY DENNIS and JON KOZ,                        No. 13-56768

              Plaintiffs - Appellees,            D.C. No. 3:09-cv-01786-IEG-
                                                 WMC
STEPHANIE BERG and OMAR
RIVERO,
                                                 MEMORANDUM*
              Objectors - Appellants,

 v.

KELLOGG COMPANY, a Delaware
corporation,

              Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Southern District of California
                 Irma E. Gonzalez, Senior District Judge, Presiding

                          Submitted December 10, 2015**
                              Pasadena, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
Before: REINHARDT, LUCERO***, and NGUYEN, Circuit Judges.

      Plaintiffs Stephanie Berg and Omar Rivero appeal the district court’s denial

of their motion for attorneys’ fees in a certified class action. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      The district court did not abuse its discretion in denying Plaintiffs’ fee

motion as untimely. In re Mercury Interactive Corp. Sec. Litig., 618 F.3d 988, 992

(9th Cir. 2010). Despite a clear court order that all fee applications be submitted at

least forty-five days prior to the settlement hearing, Plaintiffs did not submit their

motion until two weeks after the settlement had been finalized. This delay

contravened Federal Rule of Civil Procedure 23(h), which requires that fee motions

in certified class actions be made “at a time the court sets.” Fed. R. Civ. P.

23(h)(1).

      We need not reach the remaining issues raised on appeal.

      AFFIRMED.




        ***
             The Honorable Carlos F. Lucero, Circuit Judge for the U.S. Court of
Appeals for the Tenth Circuit, sitting by designation.